Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

Response to Amendment
The amendment filed on 08/03/2022 has been entered. Claims 1, 4-9 are now pending in the application. Claims 1, 4, 6-7 have been amended, and claims 2-3 have been canceled by the Applicant.  Claims 1, and 4-9 are found allowable. 


Allowable Subject Matter

Claims 1 and 4-9  are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding independent claim 1,the closest cited prior art of Minamisawa teaches (see Figs. 1-11) an optical unit with a shake correction function  (i.e. as optical unit 100 with shake correction drive mechanism which swingably supports an optical module 10 having a photographing unit 1 in an inside of a fixed body 20 and is structured to swing the photographing unit 1, Abstract, paragraphs [02, 08-20, 43-49], as depicted in e.g. Figs. 1-4, 6-8) comprising: 
a movable body comprising an optical module (i.e. as optical module 10 having a photographing unit 1 swingably supported by the fixed body through a gimbal mechanism paragraphs [08-20, 45-52], as depicted in e.g. Figs. 1-4, 6-8); 
a gimbal mechanism (30) structured to swingably support the movable body (10) around a first axis intersecting an optical axis (i.e. one of L1, L2 axis) and swingably support the movable body around a second axis (i.e. other of L1, L2 axis) intersecting the optical axis and the first axis (as 30 swingably supports 10 around L1 and L2 axis that are perpendicular to optical axis L (Z-direction) and to one another see  e.g. paragraphs [47-55, 60-61], as depicted in Figs. 5, 3-4); 
a fixed body (20) which supports the movable body through the gimbal mechanism (i.e. as 20 supports 30 and swingably 10, paragraphs [45-55, 58-60, 68-73]); and 
a magnetic drive mechanism (500 with magnets 520, coils 560 is magnetic drive mechanism, paragraphs [45-52, ) structured to swing the movable body (10) around the first axis and around the second axis (500 as shake correction magnetic drive mechanism swings 10 around L1, L2, paragraphs [45-50,67], Figs. 2-5); 
wherein the gimbal mechanism (30) comprises: 
a gimbal frame (movable frame 32, paragraphs [55-65]); 
a first connection mechanism structured to turnably connect the movable body with the gimbal frame around the first axis (i.e. second frame 42 of 10, that  tunably connected via spherical body 38, protruded parts 38b to movable frame 32, around L2 axis, paragraphs [55-63], as depicted in e.g. Figs. 3-5); and 
a second connection mechanism structured to turnably connect the fixed body with the gimbal frame around the second axis (i.e. frame 25 fixed on 210,200 of 20, that is tunably connected via spherical body 38, protruded parts 38a to movable frame 32, around L1 axis, paragraphs [55-63], as depicted in e.g. Figs. 3-5); 
wherein the first connection mechanism (42, 38, 38b) comprises: 
a first spherical body (38, 38b, paragraphs [62-65], Figs. 3-5); 
a first spherical body fixing part to which the first spherical body is fixed in one of the movable body and the gimbal frame (as protruded part 38b in corner parts, indentations 322, 324 to which spherical body 38 is fixed in movable frame 32, paragraphs [62-63], as depicted in e.g. Figs. 3-5); and 
a first spherical body support part comprising a first concave curved face (receiving part 480 in concave shape) which faces the first spherical body fixing part and contacts with the first spherical body in another of the movable body and the gimbal frame (concave receiving part 480 faces protruding part(s) corners 38b 322,324 and contacts spherical body 38 in second frame 42 of 10, paragraphs [62-65], as depicted in e.g. Figs. 3-5); and 
wherein the first spherical body fixing part comprises a first fixing hole to which the first spherical body is partly fitted (i.e. as protruding parts 38b, 38 are fixed in indentation hole in corner parts 322, 324 of frame by 32, as depicted in Figs. 3-5, paragraphs [62-66]), and 
the first fixing hole is smaller in diameter than the first spherical body (i.e. as the diameter of indentation hole in corner 322 or 324 appears smaller than diameter of spherical body 38, 38b, as depicted in Figs. 4-5, paragraphs [62-66], and as visible in Fig. 5A that was reproduced in the previous Office Action dated 06/06/2022), 
wherein the second connection mechanism  (i.e. frame 25. 38, 38a, 32, paragraphs [55-63], Figs. 3-5) comprises: 
a second spherical body (38, 38a, paragraphs [60-61, 64-66], Figs. 3-5); 
a second spherical body fixing part to which the second spherical body is fixed in one of the fixed body and the gimbal frame (as protruded part 38a in corner parts 321, 323 to which spherical body 38 is fixed in movable frame 32, paragraphs [60-61], as depicted in e.g. Figs. 3-5; and 
a second spherical body support part comprising a second concave curved face (receiving part 280 in concave shape) which faces the second spherical body fixing part and contacts with the second spherical body in another of the fixed body and the gimbal frame (concave receiving part 280 faces protruding part(s) corners 38a 321,323 and contacts spherical body 38, 38a  in frame 25 of 210,200,20, paragraphs [60-61, 64-66], as depicted in e.g. Figs. 3-5); and 
the second spherical body fixing part comprises a second fixing hole to which the second spherical body is partly fitted (i.e. as protruding parts 38a, 38 are fixed in corner parts 321, 323 of the hole formed by 32, as depicted in Figs. 3-5, paragraphs [60-61, 64-66]),
wherein the movable body (optical module 10, with photographing unit 1 paragraphs [08-20, 45-52], as depicted in e.g. Figs. 1-4, 6-8) comprises: 
a movable body frame which surrounds the optical module from an outer peripheral side (second frame 42 surrounding 10, paragraphs [08-20, 45-52], Figs. 1-4, 6- 8); and3Customer No.: 31561 Docket No.: 097988-US-987
a first thrust receiving member which is fixed to the movable body frame at a position overlapped with the first axis (plates 472, 474 with 480 on 42, paragraphs [45-52], Figs. 1-4, 6- 8), 
the fixed body (20) comprises: 
a fixed body frame which surrounds the movable body frame from an outer peripheral side (i.e. frame 25 fixed on 210,200 of 20, that surrounds movable frame 32, paragraphs [55-63], as depicted in e.g. Figs. 3-5); and 
a second thrust receiving member which is fixed to the fixed body frame at a position overlapped with the second axis (plates 271, 273 overlapped with L1 axis, paragraphs [61-63]), the second thrust receiving member comprises the second spherical body fixing part (as 271, 273 have receiving part 280 in a concave shape  paragraphs [61-66]). 
In the alternative that the above diameters are the same size or if the first fixing hole diameter is slightly larger than the first spherical body diameter, the limitation is obvious as follows:
There was, at the time before the effective filing date of the claimed invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem. In this case, it is recognized in the art that optical shake correction drive units with gimbal mechanisms with swing supports parts and structures are difficult to produce with reduced size(s), with swing supports having spherical body fixed to round corner indentation in corner (324) of movable frame (32) (paragraphs [07-11, 62-63]). As for the nature of invention of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized problem of fixing spherical body to respective corner indentation hole such that the diameter of spherical body can be either slightly larger or smaller or same size as diameter of corner indentation .  And these relative dimeter sizes present three options, and these finite (3) options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  Further, to achieve and obtain swing support with reduced size with best performance in terms of stability, optimal friction and durability considering the above three different options  would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since swing supports parts and structures are produce with reduced size sill having spherical body fixed to round corner indentation in corner (324) of movable frame (32) (paragraphs [07-11, 62-63]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try changing dimeter of the round corner indentation to be smaller than the diameter of spherical body as another of the finite options explained above. 
However, regarding claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest such an optical unit with a shake correction function including the specific arrangement where the first thrust receiving member comprises the first spherical body fixing part, the gimbal frame comprises the first spherical body support part, and that and the gimbal frame comprises the second spherical body support part, in combination with all other claimed limitations of claim 1. 

With respect to claims 4-9, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872